DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claim(s) 1 is/are generic to the following disclosed patentably distinct species: 
SPECIES 1 - a single continuous charging pipeline 2 is provided between the air outlet port 11 of the air charging device 1 and a pressure sensor 24 upstream of the air nozzle 23; providing inflation to one object. Figure 1.
SPECIES 2 - an extension pipe 5 and one branching pipe 4 connects a charging pipeline 2 and a pressure sensor 24 to the air outlet port 11 of the air charging device 1, where pressure sensor 24 is upstream of air nozzle 23; providing inflation to multiple objects. Fig 2, Fig 5 | Fig 6 | Fig 7.
SPECIES 3 - an extension pipe 5, multiple branching pipes 4 and multiple connection pipes 8, connects a charging pipeline 2 and a pressure sensor 24 to the air outlet port 11 of the air charging device 1, where pressure sensor 24 is upstream of air nozzle 23; providing inflation to multiple objects. Figure 8.
		Figure 3 and Figure 4 are generic.
 The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Due to their mutually exclusive characteristics, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Additionally, if SPECIES 2 above has been elected, a sub-species election is required between the different branching pipe constructions set forth below:

Sub-species A - a Y- shaped branching pipe 4 has two output ends, each output end being connected to a charging pipeline 2 having a sensor 24; signals from each sensor transmitted through charging pipeline 2 and branching pipe 4 to air charging device 1. Figure 2 and Figure 5.
Sub-species B - a square shaped branching pipe 4 has two output ends, one output end connected to a charging pipeline 2 having a sensor 24 and the other output end connected to an auxiliary pipeline 7. The single sensor measuring pressure in both the charging pipeline 2 and the auxiliary pipeline 7. Figure 6.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Due to their mutually exclusive characteristics, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Therefore, Applicant must elect one species from section 1 of this Office action and if Species 2 is chosen one sub-species from section 2 of this Office action. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746